DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chandran et al., (US Publication No. 2006/0210071), hereinafter “Chandran”, and further in view of Zhang et al., (US Publication No. 2013/0275752), hereinafter “Zhang”.

Regarding claims 1 and 7, Chandran discloses
a classifier configured to classify each data included in an original data set into one of encryption target data and non-encryption target data on the basis of at least one of Chandran, paragraph 17, The data interchange services component identifies a security-sensitive portion of data, paragraph 26, see figures 1, 3]. 

Chandran does not specifically disclose, however Zhang teaches
an encryptor configured to encrypt the encryption target data among the data included in the original data set using a homomorphic encryption algorithm [Zhang, paragraph 35, private data store in cloud is encrypted; homomorphic encryption has been one of the critical techniques].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encrypt data using a homoorphic encryption scheme in order to protect data while allowing

Regarding claims 2 and 8, Chandran-Zhang further discloses
wherein the classifier is further configured to classify data that corresponds to the sensitive information among the data included in the original data set as the encryption target data [Chandran, paragraph 17, The data interchange services component identifies a security-sensitive portion of data].

Regarding claims 3 and 9, Chandran-Zhang further discloses
wherein the classifier is further configured to classify data to which the preset operation is to be applied among the data included Chandran, paragraph 17, The data interchange services component identifies a security-sensitive portion of data].

Regarding claims 4 and 10, Chandran-Zhang further discloses
wherein the classifier is further configured to classify data that corresponds to the sensitive information or data to which the preset operation is to be applied among the data included in the original data set as the encryption target data [Chandran, paragraph 17, The data interchange services component identifies a security-sensitive portion of data].

Regarding claims 5 and 11, Chandran-Zhang further discloses
an analysis requester configured to provide an external device with an analysis target data set which includes data encrypted [Chandran, paragraphs 17, 26, 28 see figures 1, 3, 4] using the homomorphic encryption algorithm [Zhang, paragraph 35, private data store in cloud is encrypted; homomorphic encryption has been one of the critical techniques] and data classified as the non-encryption target data among the data included in the original data set and receive a ciphertext generated through a homomorphic operation [Zhang, paragraph 35, private data store in cloud is encrypted; homomorphic encryption has been one of the critical techniques] using at least one of the data included in the analysis target data set [Chandran, paragraphs 17, 26, 28 see figures 1, 3, 4]; and 
a decryptor configured to decrypt the received ciphertext using the homomorphic encryption algorithm [Chandran, paragraph 28, decrypt the security-sensitive portion of the data stream, figure 4].

Regarding claims 6 and 12, Chandran-Zhang further discloses
wherein the ciphertext is generated using at least one of a homomorphic operation [Zhang, paragraph 35, private data store in cloud is encrypted; homomorphic encryption has been one of the critical techniques] using the encrypted data among the data Zhang, paragraph 35, private data store in cloud is encrypted; homomorphic encryption has been one of the critical techniques] using the encrypted data and unencrypted data among the data included in the analysis target data set [Chandran, paragraphs 17, 26, 28 see figures 1, 3, 4].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433